Title: From Alexander Hamilton to William Rawle, [17–19 November 1794]
From: Hamilton, Alexander
To: Rawle, William


[Pittsburgh, Nov 17–19, 1794]
Persons to be excepted from the Amnesty


1
All those actually in arrest at the time of issuing the proclamation


2
David Bradford


Edward Cook


Daniel Hamilton


Benjamin Parkinson


John Holcroft


Richard Holcroft

            
              
              
                  
                    Mc.Kinley
                    }
                    of Ohio County
                  
                  
                    Southerland
                  
                
            

Alexander Fulton


John Mitchel


William Bradford


Thomas Spiers


The Proclamation ought to conform to the idea of the Commissioners—that is to refer the amnesty to the first of July next then to take effect in favour of all those not excepted who shall demean themselves obediently to the laws till then.
Mr. Rawle will furnish such other names for exceptions out of the fugitives as the atrocity of their characters & offences may indicate.
Gallatin & Brackenridge ought not to be excepted out of the amnesty.
☞ Mr. Hamilton requests Mr. Rawle to forward to Judge Addison the forms for subscription papers copied by Mr. De Haven & believed to be with him.
